DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claims 1-34 are pending.  Claims 1 and 25 have been amended.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 11/2/2020 have been fully considered, with respect to the rejection of Claims 25-29 rejected under 35 USC 112, after consideration of the amendments to claim 25, the rejection has been withdrawn.
With respect to the rejections of claims 1-34 under 35 USC 102/103, the arguments filed 11/2/2020 have been fully considered but they are not persuasive.  The Applicant’s representative argues that the prior art of Bahar and Blazevic does not teach i) “an electronic scale” ii) “a visual output apparatus configured to provide a visual notification at the corresponding one of the player positions”, and iii) “wherein, for each of the electronic bet assistants, the visual output apparatus is positioned vertically over and mechanically coupled to the electronic scale” (see Remarks-11/2/2020, pg. 11-12).
With respect to the Applicant’s argument that the prior art of Bahar and Blazevic does not teach “an electronic scale”, the Examiner respectfully disagrees.  For instance, Bahar discloses that the bet detectors include electronic components and non-components as understood by one of ordinary skill in the art (see Bahar, col. 3: ln 1-3).   Additionally, Bahar discloses that the bet detectors may use weight measurements of the betting chips to determine the placed value of a bet/wager (see Bahar, col. 3: ln 30-47).  Stated differently, Bahar discloses at least electronic and non-electronic bet detectors which would include electronic scales that detects a weight measurement of the chips.  Furthermore, the prior art of Blazevic teaches a table system including a scale that is located beneath see Blazevic, 0024-0025, 0050).  For at least this reason, the Applicant’s argument is not persuasive as to the prior art combination clearly teaches and suggests “an electronic scale”.  
With respect to the arguments that the prior art does not disclose and suggest “a visual output apparatus configured to provide a visual notification at the corresponding one of the player positions”, the Examiner respectfully disagrees.  For instance, Bahar discloses an LCD on the gaming table which provides a visual notification of the value of the locked bet placed in the betting area (see Bahar, Fig. 1, col. 4: ln 31-64).  Moreover, Blazevic teaches a table system which provides a display on the gaming table surface at the player position that is configured to provide a visual indication of at least the number of chips or the value of chips (see Blazevic, abstract).  For at least these reasons, the Applicant’s argument is not persuasive.
With respect to the argument that the prior art is silent as to “wherein, for each of the electronic bet assistants, the visual output apparatus is positioned vertically over and mechanically coupled to the electronic scale”, the Applicant argues that the prior art of Blazevic merely teaches that its “display system may be fixed in or under the table surface” and the display system is clearly not provided over its [sic] scales” (see Remarks, pg. 12).  Specifically, the Applicant argues that neither Bahar or Blazevic either alone or in combination provides the arrangement of being “positioned vertically over and mechanically coupled to the electronic scale” because the portions referenced in the prior art of Blazevic does not teach a display screen over its scales (see Remarks, pg. 13-14).  The Applicant’s arguments are substantially similar to those addressed in the “Response to Arguments” addressed in the Office Action dated 7/2/20 (see Non-Final Rejection – 7/2/20, pg. 2-5).   As previously stated, the Applicant’s argument is not commensurate with the broader scope of the claimed invention and as the disclosed invention in the Specification.  For instance the limitation see Specification, 0049).  As best understood by the Examiner, the Applicant’s position that the prior art does not teach or suggest that the visual output apparatus and the electronic scale is arranged directly above and stacked on top of one another along a perpendicular line in relation to the tabletop surface is directed to the embodiment of the display is integrated together with the electronic scale that is vertically and directly over one another.  The Examiner acknowledges that the prior art combination does not teach this particular arrangement.  However, the argument is not persuasive as it is not commensurate with the broader scope of the claimed invention.  Specifically, the claimed invention does not specify what vertical orientation between the display and the scale is required.  For instance, as disclosed in Bahar each of the bet detectors are located beneath the table surface and associated with a LCD is visually located vertically above the bet detectors along the table surface (see Bahar, Fig. 2, col. 2: ln 35-56).  Moreover, Blazevic teaches that a scale is positioned beneath the at least one area configured to provide signals indicating weight placed in the at least one designated area (see Blazevic, 0024) and that in at least one embodiment, the display system is fixed in the table surface (see Blazevic, 0041).  Stated differently, in at least one embodiment of Blazevic the visual output apparatus is positioned on a plane vertically above the electronic scale (e.g., as the scale is beneath the table surface and the visual output is positioned on a higher plane over the electronic scale) are commensurate with the scope of the 
With respect to the arguments directed to claim 29, the Applicant argues that the prior art of Bahar and Blazevic does not teach or suggest “an exposed outer surface having a display screen” and “a digital scale coupled to the exposed outer surface, wherein the display screen is positioned vertically over and mechanically coupled to the digital scale” (see Remarks, pg. 14).  Specifically, the Applicant argues that Blazevic merely teaches that the “display system may be fixed in or under the table surface” and as shown in Fig. 2B is “clearly not over is scales” (see Remarks, pg. 14).  The Examiner respectfully disagrees.  Firstly, the claimed invention does not require that “the display system is provided directly on top of the scales” but that the “digital scale” is exposed to an outer surface having a display screen and a digital scale is coupled to the exposed outer surface.  The Examiner notes that the display system in Blazevic provided above and on a vertical plane over the electronic scales is coupled to the exposed outer surface via the table surface (see Blazevic, 0024, 0041, wherein the display is fixed in the table surface and the scale is positioned beneath the at least one betting area).  Secondly, the table system of Blazevic teaches that a digital scale is coupled to the exposed outer surface of the electronic scale via the tabletop surface and they are mechanically coupled via the communication links in the table system (see Blazevic, 0024, 0041-0044, 0048-0049).  For at least these reasons, the Applicant’s argument is not persuasive and the rejection has been maintained below.       
With respect to the method of claim 17, the Applicant argues that the prior art fails to teach or suggest that “multiple electronic bet assistants per player position for providing a primary wager and also a secondary or auxiliary wager” as recited (see Remarks, pg. 15).  Specifically, the Applicant’s representative argues that the prior art does not teach or suggest i) “a secondary or auxiliary wager” and ii) “multiple electronic bet assistants per player position for providing a primary wager and also a secondary or auxiliary wager” as recited in claim 17 (see Remarks, pg. 14-15). The Examiner see Bahar, Fig. 13, col. 7: ln 23-52).  Similarly, Blazevic discloses that a player in a poker game is provided the opportunity to place a secondary and/or auxiliary wager after the initial wager has been placed (see Blazevic, 0011).  Additionally, Blazevic teaches a table system with a first player position scale to sense at least two wager locations and the tops of three other pairs of player position scales (see Blazevic, wager positions 104(a-e) of Fig. 1, 0041-0044).   It follows that both Bahar and Blazevic disclose a system to detect the weight of the betting chips in a game for both a primary and secondary/auxiliary wager.  For at least this reasons the Applicant’s argument is not persuasive.
With respect to “multiple electronic bet assistants per player position for providing a primary wager and also a secondary or auxiliary wager”, the Applicant argues that the prior art combination fails to teach or suggest the limitation.  The Examiner notes that the particular limitations of “the multiple electronic bet assistants per player position” in the claim are i) “detecting a first weight of a first set of the one or more objects, on a first electronic bet assistant associated with the player, that the player intends to wager on the wager-based game” and ii) “detecting a second weight on a second set of the one or more objects, on a second electronic bet assistant associated with the player, that the player intends to wager on the wager-based game”.  As discussed by the Applicant an embodiment in the Specification there can be “two or more electronic betting assistants 116 per player, and for a given player these two or more electronic betting assistants 116 can be electrically connected and commonly controlled” and neither Bahar nor Blazevic teach or suggest that multiple electronic bet assistants per player position are provided (see Remarks, pg. 15 – citing Specification 0041)).  The Examiner respectfully disagrees.  As discussed above, the prior art combination of Bahar and Blazevic teach a plurality of player positions including an electronic betting assistant which detects the weight of gaming chips and provides a notification on a visual output device to display the value and/or the number of chips (see Bahar, Fig. 2, col. 2: ln 35-56; col. 7: ln 22-35; Blazevic, Fig. 1, 0011, 0041-0044).  It follows that the prior art combination teaches an electronic bet assistant for each player position including an electronic scale, a visual output apparatus, and areas to place both a primary and/or secondary/auxiliary wager.  With respect to a second betting assistant, the Examiner notes the recited second betting assistant amounts to a mere duplication of parts in view of the prior art combination.   As the first and second betting assistants are identical and merely utilized to detect a wager placed by the player in a game, the additional second betting assistant has no patentable significance as there is no new and unexpected result that is produced (see MPEP 2144.04 VI B.).  For at least these reasons, the Applicant’s argument is not persuasive and the rejection has been maintained below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-34 are rejected under 35 U.S.C. 103 as being unpatentable over Bahar (US 7,559,839 B2) in view of Blazevic (US 2016/0328913 A1).
Regarding claim 1, Bahar discloses a wagering table for supporting wager-based table games (see Bahar, Fig. 1, gaming table of system 1, col. 2: ln 35-37), said wagering game comprising:
a table surface providing a gaming surface for a wager-based table game (see Bahar, gaming table of system 1 of Fig. 1), the table surface supporting a plurality of player positions provided about the table surface (see Bahar, Fig. 1, col. 2: ln 35-56, wherein betting spots 11-15 are to support a plurality of player positions);
a plurality of electrical devices provided at said wagering table (see Bahar,  computers 53 are a plurality of electrical devices provided at said wagering table to monitor the game, Fig. 1, col. 4: ln 21-52; col. 5: ln 30-58, wherein the computer processed and stores the wagers and monitors the course of the game), the plurality of electrical devices supporting the wager-based table game (see Bahar, col. 5: ln 30-58, wherein the computers electronically monitor the game);
a table controller configured to control the plurality of electrical devices (see Bahar, computer 53 of Fig. 4, col. 4: ln 34-52);
a plurality of electronic bet assistants (see Bahar, detectors 16-20 of Fig. 4; col. 2: ln 57-col. 3: ln 16, wherein the electronic bet detectors are bet assistants), each of the electronic bet assistants being at least partially integrated into the table surface at or proximate to a corresponding one of the player positions (see col. 1: ln 35-56, wherein each betting spot has an individual detector underneath the betting spots 11-15);
wherein each of the electronic bet assistants includes at least :
an electronic scale (see Bahar, col. 3: ln 17-47, wherein the detector is a weight measuring device that is a part of the detector 16-20);
a visual output apparatus configured to provide a visual notification at the corresponding one of the plurality of player positions (see Bahar, col. 6: ln 10-35, wherein LCDs 21-25 displays display a total monetary value detected at a betting spot corresponding to one of the player positions
a bet assistant controller operatively connected to the electronic scale (see Bahar, col 9: ln 51-col. 10: ln 15, wherein the data of the betting spot is inputted by electric means to the computer 53); and
a communication interface, operatively connected to the bet assistant controller, for communicating with table controller of said wagering table (see Bahar, col. 4: ln 29-52, col. 5: ln 30-58, col. 10: ln 18-50, wherein system 1 communicates with the computer 53 as to information compiled and collected during a wagering game utilizing wired or wireless connection).  Furthermore, Bahar discloses an embodiment wherein the orientation of the visual output apparatus being positioned vertically over and mechanically coupled to the electronic scale on the table surface (see Bahar – Fig. 2, col. 5: ln 7-29).   Alternatively, if Bahar is not found to provide “wherein the visual output apparatus is positioned vertically over and mechanically coupled to the electronic scale” the prior art of Blazevic teaches an arrangement in which the visual display apparatus is positioned on a vertical plane above and mechanically coupled to the electronic scale.
For instance, in a related wagering table system, Blazevic teaches a wagering game table including a plurality of player positions that determines a wager placed by a user by detecting a weight and a visual output apparatus over an electronic scale to determine gaming chips placed in an area (see Blazevic– 0024, 0031-0037, 0041-0044).  Specifically, Blazevic teach a system comprising an electronic scale at the betting areas of each player position to weigh gaming chips to determine the value of the chips sensed on the scale (see Blazevic – 0031-0037, 0041-0044, 0081-0082).  In at least one embodiment, Blazevic teaches a plurality of electronic scales wherein each of the scales are associated with a player position to receive gaming chips for a primary and/or secondary wager (see Blazevic – 0042-0044, wherein first player position scales include 104(a)-(e)).  Moreover, Blazevic teach that each of the electronic betting assistants include an electronic scale at a wagering player position to determine the weight of gaming chips and a count/value display system embedded to the table top and processor to receive and provide final data/content on sensed data from the scale to be see Blazevic – 0081-0082, wherein Blazevic discloses a visual display to display on the table surface adjacent to the betting wager area and the electronic scales are beneath the table surface located to detect the wagers placed in the betting wager area).    Stated differently, Blazevic teach wherein, for each of the electronic bet assistants includes a visual output apparatus is positioned vertically over and mechanically coupled to the electronic scale (see Blazevic – 0031-0037, 0081-0082).  One would have been motivated to incorporate the teachings of Blazevic with the table system of Bahar to use known techniques with similar devices to yield a predictable result.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made wherein, for each of the electronic bet assistants, the visual output apparatus is positioned vertically over and mechanically coupled to the electronic scale.      
Regarding claim 2, the combination of Bahar and Blazevic teach the wagering table as recited in claim 1, wherein the bet assistant controller monitors the electronic scale to enable acceptance and confirmation of a bet made using at least one of the electronic bet assistants (see Bahar - Fig. 1, col. 5: ln 7-29, wherein the detectors enable the players to record the wagers for the individual betting spots 11-20).
Regarding claim 3, the combination of Bahar and Blazevic teach the wagering table as recited in claim 1, wherein the bet assistant controller monitors the electronic scale to enable a bet to be made during a permitted betting window using at least one of the electronic bet assistants (see Bahar - col. 5: ln 7-59, wherein the computer 53 monitors the detectors locks the wagers placed when the betting time is closed).
Regarding claim 4, the combination of Bahar and Blazevic teach the wagering table as recited in claim 1, wherein said wagering table comprises: a display device configured to display a graphical user information that presents an estimated bet and permits the corresponding player to confirm the bet amount (see Bahar - LCDs 21-25 of Fig. 2, col. 6: ln 36-col. 7: ln 22
Regarding claim 5, the combination of Bahar and Blazevic teach the wagering table as recited in claim 4, wherein the bet assistant controller monitors the electronic scale to detect bet changes after the bet has been confirmed (see Bahar - col. 4: ln 57-col. 5: ln 6).
Regarding claim 6, the combination of Bahar and Blazevic teach the wagering table as recited in claim 1, wherein the electronic bet assistant comprises: 
a presence sensor operatively connected to the bet assistant controller, the presence sensor detecting presence of an object on at least a portion of the electronic assistant (see Bahar - col. 3: ln 17-col 4: ln 6, wherein detector may detect an RFID transmitter to detect the presence of a betting chip).
Regarding claim 7, the combination of Bahar and Blazevic teach the wagering table as recited in claim 1, wherein the electronic bet assistant comprises: an optical sensor operatively connected to the bet assistant controller (see Bahar - col. 8: ln 53-col. 9: ln 18, wherein the detectors are an optical sensor such a scanner with a scanning eye).
Regarding claims 8, the combination of Bahar and Blazevic teach the wagering table as recited in claim 1, wherein the visual output apparatus comprises a touch screen (see Bahar -  col. 7: ln 54-66, wherein input is provided by touch-screen).
Regarding claims 9-10, and 14, the combination of Bahar and Blazevic teach the wagering table as recited in claim 1.  Although, Bahar discloses a visual output apparatus (see Bahar – bet value displayed 21-25 of Fig. 1, col. 4: ln 53-57) it is silent as to i) a plurality of individually controllable lighting elements and ii) has a ring-shape iii) a display provided as a top surface of the electronic bet assistant, and wherein the display is provided over the electronic scale.
In a related gaming table patent, Blazevic teaches a table system that provides a visual output apparatus (e.g., display) on the gaming table surface with a scale positioned beneath at least one of the player positions (see Blazevic - abstract, 0024).  Specifically, Blazevic teach a visual output apparatus with a plurality of individually controllable lighting provides different color lights to indicate the size see Blazevic - 0032, 0044-0045).  One would have been motivated to incorporate the teachings of Blazevic to different known types of visual displays to yield the predictable result of quickly and easily conveying game and wagering information in a wagering game.  Therefore it would have been obvious to one of ordinary skill in the art to provide a visual output apparatus with a plurality of individually controllable light, a ring-shape, and a display provide as a top surface of the electronic bet assistant on a table surface.  
Regarding claim 9, the combination of Bahar and Blazevic teach a wagering table as recited in claim 1, wherein the visual output comprising a plurality of individually controllable lighting elements (see Bahar – bet value displayed 21-25 of Fig. 1, col. 4: ln 53-57; Blazevic – 0032, 0044). 
Regarding claim 10, Bahar discloses a wagering table as recited in claim 1. The combination of Bahar and Blazevic teach wherein the visual output apparatus has a ring-shape (see Blazevic – 0032, 0044).
Regarding claim 14, Bahar discloses a wagering table as recited in claim 1, wherein the visual output apparatus comprises a display provided as a top surface of the electronic bet assistant, and wherein the display is provided over the electronic scale (see Blazevic – 0037, 0039-0041, 0081-0082).
Regarding claim 11, the combination of Bahar and Blazevic teach the wagering table as recited in claim 1, wherein each of the electronic bet assistants has a housing that at least partially contains at least the electronic scale, the visual output apparatus, the bet assistant and the communication interface (see Bahar, betting spots 11-15 of Fig. 2, a weight measuring device that is part of detector 16-20, LCD screens 21-25, and computer 53, co. 4: ln 21-col. 5: ln 6).
Regarding claim 12, the combination of Bahar and Blazevic teach the wagering table as recited in claim 1, wherein the electronic bet assistants provides one or more notifications using the visual output apparatus (see Bahar, col. 4: ln 40-col. 5: ln 6, wherein the LCDs is a visual output apparatus which allows the player to see notifications on their bets
Regarding claim 13, the combination of Bahar and Blazevic teach the wagering table as recited in claim 1 wherein the table provides notifications (see Bahar, col. 4: ln 40-col. 5: ln 6).  Note, the examiner interprets “including a betting permitted notification and a betting closed notification" as non-functional descriptive material because this limitation is directed toward conveying meaning to a human reader rather than towards establishing a functional relationship between the data and the controller and/or computers.  In view thereof, “including a betting permitted notification and a betting closed notification” does not impart a patentable distinction since no functional relationship exists (see MPEP 2111.05).
Regarding claim 15, the combination of Bahar and Blazevic teach the wagering table as recited in claim 1, wherein the electronic bet assistant comprises: another electronic scale operatively connected to the bet assistant controller (see Bahar, col. 2: ln 57-col. 3: ln 16, col. 3: ln 33-47, wherein another weight measuring device is associated with each betting spot 11-15).
Regarding claim 16, the combination of Bahar and Blazevic teach the wagering table as recited in claim 1, wherein the visual notification is provided by the visual output apparatus (see Bahar, col. 4: ln 40-col. 5: ln 6).  Note, the examiner interprets “includes a betting now permitted notification, a betting not now permitted notification, or a bet placed notification" as non-functional descriptive material because this limitation is directed toward conveying meaning to a human reader rather than towards establishing a functional relationship between the data and the controller and/or computers.  In view thereof, “includes a betting now permitted notification, a betting not now permitted notification, or a bet placed notification” does not impart a patentable distinction since no functional relationship exists (see MPEP 2111.05).
Regarding claim 17, Bahar disclose a computer-implemented method for assisting a player of a wager-based game in wagering one or more objects on the wager-based game, the method comprising:
detecting a first weight of a first set of one or more objects, on a first electronic bet assistant associated with the player, that the player intends to wager on the wager-based game (see Bahar, col. 3: ln 17-46, wherein the first set of objects is a plurality of gaming chips);
determining whether the wager-based game is presently accepting first wagers on the wager-based game (see Bahar, col. 4: ln 26-col. 5: ln 6);
permitting the player to make a first wager on the wager-based game when the determining determines that the wager-based game is presently accepting first wagers on the wager-based game (see Bahar, col. 3: ln 16-46); and
estimating the first wager that the player intends to wager on the wager-based game based on at least the weight of the first set of one or more objects (see Bahar, col. 3: ln 17-47), wherein the first wager is a primary wager, and wherein the second wager is a secondary or auxiliary wager (see Bahar, col. 7: ln 36-col. 8: ln 52, wherein the secondary/auxiliary wager detected is a “double down”, “split”, or “take insurance” in a blackjack game).  However, Bahar is silent as to a second betting assistant associated with the player to detect a second weight of a second set of the one or more objects, permitting the player to make a second wager on the wager-based game to determine that the wager-based game is accepting second wagers on the wager-based game and estimating the second wager that the player intends the wager on the wager-based game based on at least the weight of the second set of the one or more objects.
In a related wagering game patent, Blazevic teaches a wagering game table which includes a plurality of player positions which include at least two or more electronic scales to receive wagers and determine the value of the chips placed in a designated area (see Blazevic – 0026, 0041-0044). Specifically, Blazevic teaches a wagering game table used to determine the value of wagers placed by a player during a wagering game (see Blazevic – 0019, 0024, 0026).  Moreover, Blazevic teach a wagering game which determines and accepts a first and second wager during specific points in the see Blazevic – 0011, 0042-0044 wherein in a poker game a first player places a first wager and the first player makes a second wager during the flop).  One would have been motivated to incorporate the teachings of Blazevic to use known techniques with similar devices to yield predictable results.  Furthermore, the addition of the second electronic bet assistant associated with the player which also detects a wager does not impart a new or unexpected result and is a mere duplication of parts which does not carry patentable significance over the prior art (see MPEP 2144.04 VI B).  For at least these reasons, it would have been obvious to one of ordinary skill in the art at the time the invention to modify the wagering table system of Bahar with the teachings of Blazevic to include a second betting assistant associated with the player to detect a second weight of a second set of the one or more objects, permit the player to make a second wager on the wager-based game,  determine whether the wager-based game is accepting second wagers on the wager-based game and permitting the player to make a second wager on the wager-based game and estimating the second wager that the player intends to wager on the wager-based game based on at least the weight of the second set of the one or more objects.
Regarding claim 18, the combination of Bahar and Blazevic teach the computer-implemented method as recited in claim 17, wherein the method comprises:
receiving a confirmation of the first wager based on the estimating of the first wager (see Bahar, col. 4: ln 21-col. 5: ln 6); and
accepting the first wager from the player, the first wager being based on the estimating of the wager provided that the confirmation of the wager has been received, and further provided that the permitting permits the player to make the first wager (see Bahar, col. 4: ln 21-col. 5: ln 6).
Regarding claim 19, the combination of Bahar and Blazevic teach the computer-implemented method as recited in claim 17, wherein the method comprises subsequently monitoring the first weight of the first set of the one or more objects for a change in weight that indicates that see Bahar, col. 4: ln 21-col. 5: ln 6).
Regarding claim 20, the combination of Bahar and Blazevic teach the computer-implemented method as recited in claim 19, wherein the wager-based game is a wager-based table game operating on a wagering table (see Bahar, col. 6: ln 36-col. 7: ln 22, wherein the wager-based game is Blackjack).
Regarding claim 21, the combination of Bahar and Blazevic teach the computer-implemented method as recited in claim 20, wherein a dealer manages the wager-based table game, and wherein the method comprises: 
notifying the dealer if the monitoring indicates that one or more of the first set of the one or more objects have been removed or added, at least after the first wager from the player has been accepted (see Bahar, col 4: ln 21-col. 5: ln 6).
Regarding claim 22, Bahar the combination of Bahar and Blazevic teach the computer-implemented method as recited in claim 17, wherein the method comprises:
displaying the first wager as determined by the estimating of the first wager (see Bahar, col. 4: ln 21-col. 5: ln 6), and 
receiving a confirmation of the first wager in response to the displaying of the wager as determined by the estimating of the first wager (see Bahar, col. 5: ln 60-col. 6: ln 35).
Regarding claim 23, Bahar the combination of Bahar and Blazevic teach the computer-implemented method as recited in claim 17, 
wherein the wager-based game is a wager-based table game operating on a wagering table, wherein the wagering table is operated by a live dealer, and wherein the wagering table is resident at a gaming establishment that utilizes chips for wagering, and wherein the one or more of the objects are chips (see Bahar, col. 4: ln 21-col. 5: ln 6
Regarding claim 24, Bahar the combination of Bahar and Blazevic teach the computer-implemented method as recited in claim 17, wherein the method comprises: presenting a notification that indicates that the wager-based game is presenting not accepting first wagers when the determining determines that the wager-based game is presently not accepting first wagers on the wager-based game (see Bahar, col. 4: ln 21-col. 5: ln 6).
Regarding claim 25, Bahar discloses a wagering game table and method to play a wagering game.  Specifically, Bahar disclose a dealer that confirms and locks a players placed wagers and confirms the placed wager during the wagering game using a computer 53 (see ‘839 - col. 2: ln 12-13, col. 4: ln 7-col. 5: ln 6).  Additionally, Bahar’s wagering table discloses a weight measuring device as a detector to determine the quantity of a wager placed on a particular betting spot  (see ‘839 – col. 3: ln 17-col. 4: ln 20).  However, Bahar is silent as to a second betting assistant associated with the player to detect a second weight of a second set of the one or more objects, permitting the player to make a second wager on the wager-based game to determine that the wager-based game is accepting second wagers on the wager-based game and estimating the second wager that the player intends the wager on the wager-based game based on at least the weight of the second set of the one or more objects.
In a related wagering game patent, Blazevic teaches a wagering game table which includes a plurality of player positions and at least two or more electronic scales to receive wagers and determine the value of the chips placed in a designated area (see ‘913 – 0026, 0041-0044). Specifically, Blazevic teaches a wagering game table to determine the value of wagers placed by a player during a wagering game at a respective player position (see Blazevic – 0019, 0024, 0026).  Moreover, Blazevic teach a wagering game which determines and accepts a first and second wager during specific points in the game in which the wager is determined by the weight of chips placed over the sensor (see Blazevic – 0011, 0042-0044, wherein in a poker game a first player places a first wager and the first player makes a second wager during the flop).  One would have been motivated to incorporate the teachings of Blazevic to use known techniques with similar devices to yield predictable results.  For at least these reasons, it would have been obvious to one of ordinary skill in the art at the time the invention to modify the wagering table system of Bahar with the teachings of Blazevic to include a second betting assistant associated with the player to detect a second weight of a second set of the one or more objects, permit the player to make a second wager on the wager-based game,  determine whether the wager-based game is accepting second wagers on the wager-based game and permitting the player to make a second wager on the wager-based game and estimating the second wager that the player intends to wager on the wager-based game based on at least the weight of the second set of the one or more objects.
Additionally, Bahar is silent as to acquiring image data of one or more objects that the player intends to wager based on the weight detected, and processing image data to determine the amount of the player intends to wager. 
In a related wagering game application, Blazevic teaches a wagering game table that determines a wager placed by a user by detecting a weight and by a camera to capture image data to verify the betting chips placed in a betting area (see ‘913- 0081-0082).  One would have been motivated to incorporate the teachings of Blazevic to use known techniques to yield the predictable result increasing the reading accuracy of the value placed on a betting area by capturing the side (edges) of the chips and distinguish numbers of chips (see ‘913 – 0081
Furthermore, the prior art of Bahar is silent as to the player bet area having an electronic betting assistant at least partly embedded therein, wherein the electronic betting assistant having a display screen and a digital scale, wherein the display screen is positioned vertically over and mechanically coupled to the digital scale.
In a related wagering table system, Blazevic teaches a wagering game table including a plurality of player positions that determines a wager placed by a user by detecting a weight and a visual output apparatus over an electronic scale to determine gaming chips placed in an area (see Blazevic – 0024, 0031-0037, 0041-0044).  Specifically, Blazevic teach a system comprising an electronic scale under betting areas of each player position to weigh gaming chips to determine the value of the chips sensed on the scale (see ‘913 – 0081-0082).  Moreover, Blazevic teach that the electronic betting assistants include an electronic scale at a wagering position to weight gaming chips, a count/value display system embedded to the table top and processor to receive and provide final data/content on sensed data from the scale to be presented on the display (see Blazevic – 0081-0082).  Additionally, Blazevic teach that the display board is positioned between the windows on the table top through which the chips are sensed on the scales (see Blazevic – 0041-0044, 0081 – 0082).  Stated differently, Blazevic teach the electronic bet assistant includes a visual output apparatus is positioned vertically over and mechanically coupled to the electronic scale (see Blazevic – 0081-0082
Regarding claim 25, the combination of Bahar and Blazevic teach a method for assisting a player of a wager based game in wagering one or more objects on the wager-based game (see Bahar - Fig. 10), the method comprising:
detecting presence of one or more objects at a player bet area of a gaming table supporting play of the wager-based game (see Bahar – col. 4: ln 7-col. 5: ln 59; ’913 - 0024-0027, 0044-0045), the player bet area of the gaming table having an electronic betting assistant at least partly embedded therein, wherein the electronic betting assistant having a display screen and a digital scale, wherein the display screen is positioned vertically over and mechanically coupled to the digital scale (see Blazevic – 0037-0039, 0041, 0048, 0081-0082);
activating an electronic wager assistant for assisting the player to place a first wager at the player bet area (see ‘839 – col. 4: ln 7-col. 5: ln 59; ’913 - 0024-0026);
determining whether the wager-based game is presently accepting wagers on the wager-based game (see Bahar – col. 4: ln 7-col. 5: ln 59; Blazevic – 0011, 0024, 0041-0044, wherein the table game system determines whether the wager-based game is accepting wagers on the wager-based game);
detecting, via the digital scale, a weight of the one or more objects of the first wager or the second wager that the player intends to wager on the wager-based game (see Bahar – col. 4: ln 7-col. 5: ln 59; Blazevic  – 0011, 0024, 0041-0044);
determining whether the weight detected is within an acceptable weight range (see Bahar – col. 4: ln 7-col. 5: ln 59 ; Blazevic - 0024, 0044-0045);
determining a number of the one or more objects that the player intends to wager based on the weight detected (see Bahar – col. 4: ln 7-col. 5: ln 59 ; Blazevic – 0024, 0044-0045);
acquiring image data of the one or more objects that the player intends to wager (see Blazevic - 0024-0026
processing the image data to determine value of each of the one or more objects that the player intends to wager (see Blazevic - 0024-0027, 0029-0032);
determining an amount of the wager that the player intends to wage based on the determined number of the one or more objects and the determined value of each of the one or more objects (see Bahar – col. 4: ln 7-col. 5: ln 59  Blazevic - 0032, 0044-0045);
displaying, via the display screen, the determined amount of the wager (see Bahar – col. 4: ln 7-col. 5: ln 59; Blazevic – 0011, 0024, 0041-0044, wherein the wager based game is a game of poker); and 
subsequently determining whether the determined amount of the wager as displayed is confirmed by the player and/or an operator of the wager-based game (see Blazevic – 0011, 0041-0044).  
Regarding claim 26, the Bahar and Blazevic teach a method as recited in claim 25, wherein the method comprises:
presenting a bet made notification indicating that the wager has been placed for the player (see Blazevic – 0011, 0041-0045).
Regarding claim 27, the combination of Bahar and Blazevic teach a method as recited in claim 25, wherein the method comprises: 
displaying the determined amount of the wager (see Blazevic – 0044-0045), and subsequently determining whether the determined amount of the wager as displayed is confirmed by the player and/or operator of the wager-based game using a computer 53 (see Bahar - col. 4: ln 21-col. 5: ln 6).  Furthermore, Bahar discloses detecting cheating practices and fraud during the play of a wagering game.  Therefore Bahar discloses to subsequently determine whether the determined amount of the wager as displayed is confirmed by the player and/or operator of the wager-based game (see Bahar – col. 4: ln 62-col. 5: ln 6, wherein for each locked wager there is a confirmation by the dealer and player to prevent fraud
Regarding claim 28, the combination of Bahar and Blazevic teach a method as recited in claim 27, wherein the method comprises:
placing the wager for the player in accordance with the determined amount of the wager if the determining determines that the determined amount of the wager as displayed is confirmed (see Blazevic - 0044-0045).
Regarding claim 29, the combination of Bahar and Blazevic teach an electronic bet assistant, comprising:
an exposed outer surface having a display screen (see Bahar, system 1 of Fig. 1; Blazevic – Fig. 2, 0041-0044);
a digital scale coupled to the exposed outer surface, wherein the display screen is positioned vertically over and mechanically coupled to the digital scale (see Bahar - col. 3: ln 17-46; Blazevic – Fig. 2, 0041-0044, 0081-0082);
at least one visual indicator provided proximate to the exposed outer surface (see Bahar -col. 4: ln 21-col. 5: ln 6);
a controller operatively connected to the digital scale and/or the at least one visual indicator (see Bahar - col. 4: ln 21-col. 5: ln 6); and
an output/output interface, operatively connected to the controller, for communicating with another electronic device over a network, wherein the controller monitors the digital scale to enable a bet to be made, wherein the digital scale yields a weight of one or more objects that are placed on the exposed outer surface (see Bahar - col. 4: ln 21-col. 5: ln 6), and 
wherein the controller determines a money value of the one or more objects based at least in part by the weight of the one or more objects (see Bahar - col. 4: ln 21-col. 5: ln 6
Regarding claim 30, the combination of Bahar and Blazevic teach the electronic bet assistant as recited in claim 29, wherein each of the one or more objects is a chip associated with a gaming establishment where the electronic bet assistant is located (see Bahar - col. 4: ln 21-col. 5: ln 6).
Regarding claim 31, the combination of Bahar and Blazevic teach an electronic bet assistant as recited in claim 29.  The combination of Bahar and Blazevic teach wherein the display screen is configured to display notifications (see Blazevic – 0039-0044).
Regarding claim 32, the combination of Bahar and Blazevic teach an electronic bet assistant as recited in claim 30.  The combination further teach wherein the electronic bet assistant comprises an optical sensor operatively connected to the controller (see Bahar – col. 8: ln 53-col. 9: ln 18, Blazevic -0025-0026). 
Regarding claim 33, the combination of Bahar and Blazevic teach the electronic bet assistant as recited in claim 32, wherein the optical sensor detects presence of an object on the exposed outer portion of the electronic bet assistant (see Bahar – col. 8: ln 53-col. 9: ln 18, Blazevic – 0025-0026).
Regarding claim 34, the combination of Bahar and Blazevic teach the electronic bet assistant as recited in claim 29, wherein the electronic bet assistant comprises: a proximity sensor operatively connected to the controller (see Bahar - see col. 3: ln 17-col 4: ln 6, wherein detector may detect an RFID transmitter to detect the presence of a betting chip; Blazevic – 0025-0026).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148.  The examiner can normally be reached on Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/RYAN HSU/            Examiner, Art Unit 3715                                                                                                                                                                                            
/Jay Trent Liddle/            Primary Examiner, Art Unit 3715